SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32565 NUTRACEA (Exact Name of Registrant as Specified in its Charter) California (State or other jurisdiction of incorporation or organization) 87-0673375 (I.R.S. Employer Identification No.) 6720 North Scottsdale Road., Suite 390 Scottsdale, AZ (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code:(602) 522-3000 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer:, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange. Large accelerated filer o Accelerated filer o Non-accelerated filer x (do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule l2b-2 of the Exchange Act).Yes­oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of January 31, 2011, 195,509,109 shares of the registrant’s common stock were outstanding. FORM 10-Q Index PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements (a) Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 and 2008 (Restated) 3 (b) Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 4 (c) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 (Restated) 5 (d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 51 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II. OTHER INFORMATION 61 Item 1. Legal Proceedings 61 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 76 Item 3. Defaults Upon Senior Securities 77 Item 4. Removed and Reserved 77 Item 5. Other Information 77 Item 6. Exhibits 77 Signatures 78 Certifications 2 Index NUTRACEA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (Restated) Revenues Net product revenues $ $ Royalty, label and licensing fees Total revenues Cost of goods sold Gross profit Operating expenses Selling, general and administrative Research and development Bad debt (Recovery)/Expense ) Professional fees Total operating expenses Loss from operations ) ) Other income (expense) Interest income Interest expense ) Warrant liability income — Loss on equity method investments ) ) Foreign exchange loss ) — Other income Loss before income taxes ) ) Income tax benefit/(expense) ) Net loss ) ) Net loss attributable to non-controlling interest — Net loss attributable to NutraCea $ ) $ ) Loss per share attributable to NutraCea Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements. 3 Index NUTRACEA CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivables, net of allowance for doubtful accounts of $297,000 and $365,000 respectively Inventories Notes receivable, current portion, net of allowance for doubtful notes receivable of $550,000 and $550,000, respectively Deposits and other current assets Assets held for sale Total current assets Restricted cash Notes receivable, net of current portion — — Property, plant and equipment, net Equity method investment Investment in VLI Sr Notes and Preferred Stock Intangible assets, net Goodwill Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent incentive - current portion Notes payable and long-term debt, current portion Deferred revenue Convertible, series D preferred stock, no par value, $1,000 stated value, 10,000 shares authorized, 5,000 shares issued, 3,277 and4,945 shares outstanding, respectively Total current liabilities Long-term liabilities: Deferred rent incentive - net of current portion Notes payable and long-term debt, net of current portion Deferred tax liability Warrant liabilities — Other non-current liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, no par value, 350,000,000 shares authorized, 173,254,000, and 168,125,000 shares issued and outstanding Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total equity attributable to NutraCea Noncontrolling interest ) ) Total equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements. 4 Index NUTRACEA CONDENSED CONSOLIDATEDSTATEMENTS OF CASH FLOW (unaudited) Three Months Ended March 31, (Restated) Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile loss to net cash from operating activities: Depreciation and amortization Provision for doubtful accounts and notes ) Loss/(Gain) on foreign translation — Stock-based compensation Stock-based interest expense — Warrant liability income ) — Deferred tax benefit ) — Loss on equity investments Changes in operating assets and liabilities: Trade accounts receivable Inventories ) ) Other current assets Accounts payable and accrued expenses Deferred rent incentive ) — Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Issuance of notes receivable — ) Proceeds of payments from notes receivable Purchases of property and equipment ) ) Investment in Irgovel, net of cash acquired — ) Investment in PIN — ) Restricted cash — ) Purchases of other assets and intangibles ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on redemption of preferred stock ) — Principal proceeds/(payments) on notes payable ) Proceeds from noncontrolling interest — Registration costs paid — ) Proceeds from exercise of common stock options and warrants — Net cash (used)/provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing activities: Conversion of Series D Preferred Stock to common stock $ $ — Supplemental disclosures: Cash paid for interest during the year $ $ Cash paid for income taxes during the year — See Notes to Condensed Consolidated Financial Statements. 5 Index NUTRACEA NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of Presentation In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements (“Interim Financial Statements”) of NutraCea and subsidiaries (“NutraCea” or the “Company”) were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission (“SEC”) for reporting on Form10-Q; therefore, as permitted under these rules, certain footnotes and other financial information included in audited financial statements were condensed or omitted. The Interim Financial Statements contain all adjustments necessary to present fairly the interim results of operations, financial position and cash flows for the periods presented. These Interim Financial Statements should be read in conjunction with the Consolidated Financial Statements and Notes thereto in the Company’s Annual Report on Form10-K, for the year ended December31, 2008. The interim results of operations and interim cash flows for the three months ended March31, 2009 are not necessarily indicative of the results to be expected for the full fiscal year or any other future period and have been prepared assuming the Company will continue as a going concern based on the realization of assets and the satisfaction of liabilities in the normal course of business.The Company has experienced recurring losses and negative cash flows from operations.In the past the Company has turned to the equity markets for additional liquidity.This is not a likely source of funds at this time due to the Company’s financial position and the state of the equity markets. The Company restated its consolidated balance sheet and its consolidated statements of operations, consolidated statements of stockholders’ equity, and consolidated statements of cash flows for its fiscal years ended December 31, 2006 (“fiscal 2006”) and December 31, 2007 (“fiscal 2007”).In addition, certain restatement adjustments affected interim financial information for all of the quarters of fiscal 2007 and the first three quarters of the fiscal year ended December 31, 2008 (“fiscal 2008”) previously filed on Form 10-Q.The Company did not amend its prior Annual Reports on Form 10-K or Quarterly Reports on Form 10-Q for the periods affected by the restatement adjustments.The financial statements and related interim financial information contained in such reports were superseded by the information in the Annual Report on Form 10-K for 2008 filed on October 20, 2009. Management evaluated all activity of the Company through February 24, 2011 (the issue date of the interim financial statements) and concluded that no subsequent events have occurred that would require recognition in the interim financial statements or disclosure in the notes to the interim financial statements, other than as discussed elsewhere in the Notes to Condensed Consolidated Financial Statements. 6 Index Chapter11 Reorganization - On November 10, 2009, NutraCea (the “Parent Company”) filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Arizona (the “Bankruptcy Court”), in the proceeding entitled In re:NutraCea., Case No. 2:09-bk-28817-CGC (the “Chapter 11 Reorganization”).None of the Parent Company’s subsidiaries, including its Brazilian rice bran oil operation, Irgovel, were included in the bankruptcy filing. The Parent Company continued to manage its assets and operate its business as “debtor-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code.Under the Bankruptcy Code, certain claims against the Parent Company in existence prior to the filing of the bankruptcy petition were stayed during the pendency of the Chapter 11 Reorganization and amounted to $7 million as of December 31, 2009 plus outstanding indebtedness. Additional claims arose subsequent to the filing date from the ParentCompany’s business operations, its secured borrowing from Wells Fargo Bank, N.A., acting through its Business Credit operating division (“WFBC”), its employment of professionals, its disposition of certain non-core assets (as described below) and its treatment of certain executory contracts.The claim of WFBC, the primary secured creditor of the Parent Company, was secured by perfected liens against the Parent Company’s real and personal property, including, without limitation, its plant and equipment, trade receivables and inventory. The WFBC loan was paid in full as of December 31, 2010. On August 10, 2010, the Parent Company and the Official Unsecured Creditors Committee filed with the Bankruptcy Court an amended plan of reorganization (the “Amended Plan”) in accordance with the Bankruptcy Code. The Amended Plan calls for the payment in full of all allowed claims.Creditors voted overwhelmingly in favor of the Amended Plan and, on October 27, 2010, the Bankruptcy Court entered its order confirming the Amended Plan.The confirmation order became final on November 10, 2010, and the Amended Plan became effective on November 30, 2010.The Parent Company’s payment obligations under the Amended Plan are estimated to total $7 million.It intends to discharge these obligations by selling non-core assets, collecting outstanding receivables, and borrowing on a secured basis.To secure a portion of these payment obligations, unsecured creditors were granted a lien in all of the Parent Company’s assets.The lien is administered and may be enforced by a Plan Agent, who was jointly selected by the Parent Company and the Official Unsecured Creditors Committee.The Plan Agent may, among other things, sell specified assets of the Company if the payment benchmarks set forth in the Amended Plan are not met. Under the Amended Plan, if the Company fails to meet certain payment benchmarks to our general unsecured creditors as described in the Amended Plan, the Plan Agent may direct and control the sale of (i) our Dillon, Montana facility, (ii) all of our loose equipment, and, if the third payment benchmark is not met, (iii) the sale of equipment located in our Lake Charles, Louisiana facility, and (iv) the sale of any other pledged assets.The general unsecured creditors may retain up to 100% of net proceeds from any such sale in satisfaction of their claims.Since we will not be able to control the sale of the above assets if we do not meet the payment benchmarks, we cannot guarantee that the assets will be sold at a value satisfactory to us. Liquidity and Management’s Plans The Company has experienced recurring losses and negative cash flows from operations.Due to defaults under its credit agreement with Wells Fargo, the Company’s credit lines were reduced to approximately $3,500,000 as of July 2009, which was the level of the current outstanding loans and obligations at that time.NutraCea also entered into a forbearance agreement with Wells Fargo pursuant to which Wells Fargo agreed to forebear from exercising its rights and remedies with respect to the existing defaults.NutraCea was behind on its payments to vendors and had defaulted on several agreements due to non-payment resulting in declaring bankruptcy as described in the preceding paragraph.These factors raise substantial doubt about the Company’s ability to continue as a going concern. 7 Index Management has taken steps to improve profitability and liquidity by reducing our U.S. based employee headcount at both the corporate and plant operations level. The reductions in force that occurred at various times throughout 2009 resulted in annualized savings of approximately $2.4 million (unaudited). In January of 2010, an additional corporate reduction in force was enacted resulting in annualized savings of $0.8 million (unaudited). Effective January 1, 2010, the Company moved its corporate headquarters to less expensive office space resulting in yearly rent savings of approximately $1.2 million (unaudited). The combined effect of the cost cutting efforts total $4.4 million (unaudited). In the ongoing effort to improve profitability, significant emphasis will be placed on growing sales. The growth of revenues is expected to include the following: ● growing sales in existing markets, including bulk SRB and rice bran oil; and ● aligning with strategic partners who can provide channels for additional sales of our products including rice-bran oil extraction. In the past the Company has turned to the equity markets for additional liquidity.This is not a likely source of funds at this time due to the Company’s financial position, the state of the equity markets and the bankruptcy filing. Combined with expense reduction efforts and growth of sales, Company management intends to provide the necessary cash to continue operations through the monetization of certain assets and is expected to include some or all of the following: ● sale or a sale- lease back of certain of the Company’s facilities; ● sale of a non-controlling interest in one or more of the Company’ssubsidiaries; ● sale of certain trademarks to strategic buyers that could become long-term buyers of bulk SRB; or ● sale of surplus equipment We have already taken steps to pursue several of these potential sources of cash.Successful monetization of one or more of the assets identified above could yield sufficient cash to enable the Company to remain a going concern.Some of these sales could result in additional non-cash write downs of asset values.Although management believes that they will be able to obtain the funds necessary to continue as a going concern there can be no assurances that the means for maintaining this objective will prove successful.The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 2.General Business NutraCea and its consolidated subsidiaries (the “Company”) is a food ingredient and health company focused on the development and distribution of products based upon the use of stabilized rice bran (“SRB”) and proprietary rice bran formulations.Rice bran is the outer layer of brown rice which is typically a waste by-product of the commercial rice industry.These products include food supplements and medical food which provide health benefits for humans and animals (known as “Nutraceuticals”) based on SRB, rice bran derivatives and rice bran oil. 8 Index On October 4, 2005, the Company consummated the acquisition of RiceX Company (“RiceX”) pursuant to the terms of an Agreement and Plan of Merger, dated April 4, 2005.RiceX survived the merger as a wholly-owned subsidiary of NutraCea.RiceX shareholders received 0.76799 of NutraCea common stock for each share of RiceX common stock.RiceX shareholders received 28,272,064 shares of NutraCea common stock, valued at $29,120,000 and NutraCea assumed the outstanding RiceX options and warrants to purchase 11,810,496 shares of NutraCea common stock valued at $11,422,000. Due to the acquistion of RiceX, the subsequent reorganization of the Company, and the acquisition of Irgovel - Industria Riograndens De Oleos Vegetais Ltda. (“Irgovel”), the Company now operates in two segments, NutraCea and Irgovel. Note 3.Summary of Significant Accounting Policies Revenue Recognition - The Company recognizes revenue for product sales when title and risk of loss pass to its customers, generally upon shipment for domesticcustomers and upon receipt for international customersand when provisions for estimates, including discounts, and price adjustments are reasonably determinable. Provisions for routine sales discounts, volume allowances, and adjustments are made in the same period the sales are recorded. No revisions were made to the methodology used in determining these provisions during the quarter ended June 30, 2009. Deposits are deferred until either the product has been shipped or conditions relating to the sale have been substantially performed. Revenue from direct customers is recognized when shipment of goods occur. Each transaction is individually evaluated to determine if all of the following four criteria are met: (1)persuasive evidence of an arrangement exists; (2)delivery has occurred; (3)the selling price is fixed and determinable; and (4) collectability is reasonably assured. If any of the above criteria cannot be satisfied then such a transaction is not recorded as revenue, or is recorded as deferred revenue and recognized only when the sales cycle is complete and payment is either received or becomes reasonably assured.There are no refund rights on sales. Changes in judgments and estimates regarding the application of the above mentioned four criteria might result in a change in the timing or amount of revenue recognized by such transactions. The Company also sells certain products such as infant cereal through a network of resellers and distributors.Revenue is recognized from these customers upon shipment of products.Each transaction is evaluated to determine if all of the following criteria’s have been met: 1) persuasive evidence of an arrangement exists, 2) delivery has occurred; 3) the selling price is fixed and determinable; and 4) collectability is reasonably assured. If collectability is not reasonably assured, then revenue is recognized on a cash basis.The Company generally does not allow right of return. Occasionally, the Company will grant exclusive use of labels to customers in specific territories in exchange for a nonrefundable fee. Each label licensing provision is considered to be a separate unit of accounting.Revenue from such transactions is recognized over the licensing period. Warrants – The Company accounts for its anti-dilutive warrants in accordance with the provisions of ASC 815 Derivatives and Hedging (previously EITF 07-5, Determining Whether an instrument (or an Embedded Feature) is indexed to an Entity’s Own Stock). These warrants are valued using the Lattice model each reporting period and the resultant change in fair value is recorded in the Statements of Operations as other income and expense. 9 Index Note 4.Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles— A Replacement of FASB Statement No.162 (as codified in the FASB Accounting Standards Codificationtm (“ASC” or “Codification”) topic 105, Generally Accepted Accounting Principles (“ASC105”)). ASC 105 establishes the Codification as the single source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. ASC 105 and the Codification are effective for financial statements issued for interim and annual periods ending after September15, 2009. The Codification supersedes all existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification has become non-authoritative. Following this update to ASC 105, the FASB will not issue new standards in the form of Statements, FASB Staff Positions (“FSP”), or Emerging Issues Task Force (“EITF”) Abstracts. Instead, the FASB will issue Accounting Standards Updates, which will serve only to: (a) update the Codification; (b) provide background information about the guidance; and (c) provide the basis for conclusions on the change(s) in the Codification. The Company adopted the requirements of this standard for the quarter ended September30, 2009. The adoption of this update to ASC 105 did not have a material impact on the Company’s Condensed Consolidated Financial Statements. All accounting references have been updated, and therefore SFAS references have been augmented with ASC references. In future filings all accounting references will refer to the Codification only. In June 2009, the FASB issued SFAS No.167, “Amendments to FASB Interpretation No.46(R),” codified into ASC 810.The revised guidance requires an enterprise to perform a qualitative analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity; to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity; to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity; to add an additional reconsideration event for determining whether an entity is a variable interest entity when any changes in facts and circumstances occur such that holders of the equity investment at risk, as a group, lose the power from voting rights or similar rights of those investments to direct the activities of the entity that most significantly impact the entity’s economic performance; and to require enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity. This update to ASC 810 becomes effective for the Company on January1, 2010. The adoption of the requirements under this update to ASC 810 will not have a material impact on the Condensed Consolidated Financial Statements. On June30, 2009, the Company adopted FASB Staff Position (FSP) No. FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly,” (“ASC 820”). The update to this ASC 820 provides additional guidance for estimating fair value in accordance with SFAS 157 when the volume and level of activity for the asset or liability have significantly decreased and includes guidance for identifying circumstances that indicate a transaction is not orderly. This guidance is necessary to maintain the overall objective of fair value measurements, which is that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. The adoption of this update to ASC 820 did not have an impact on the Condensed Consolidated Financial Statements. 10 Index In April 2009, the FASB issued FSP FAS107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments (codified into ASC 825, Financial Instruments (“ASC825”)). This update to ASC825 requires companies to disclose in interim financial statements the fair value of financial instruments within the scope of ASC 825. However, companies are not required to provide in interim periods the disclosures about the concentration of credit risk of all financial instruments that are currently required in annual financial statements. The fair-value information disclosed in the footnotes must be presented together with the related carrying amount, making it clear whether the fair value and carrying amount represent assets or liabilities and how the carrying amount relates to what is reported in the balance sheet. This update to ASC825 also requires that companies disclose the method or methods and significant assumptions used to estimate the fair value of financial instruments and a discussion of changes, if any, in the method or methods and significant assumptions during the period. The Company adopted the requirements of this standard as of June30, 2009. Other than the required disclosures, the adoption of this update to ASC825 did not have a material impact on the Company’s Condensed Consolidated Financial Statements. In April 2009, the FASB issued FSP FAS115-2 and FAS124-2, Recognition and Presentation of Other-Than-Temporary Impairments (as codified in ASC topic 320, Investments— Debt and Equity Securities (“ASC 320”)). This update to ASC320 amends SFAS115, Accounting for Certain Investments in Debt and Equity Securities, SFAS124, Accounting for Certain Investments Held by Not-for-Profit Organizations, and EITF Issue 99-20, Recognition of Interest Income and Impairment on Purchased Beneficial Interests and Beneficial Interests That Continue to Be Held by a Transferor in Securitized Financial Assets (all of which are codified in ASC 320), to make the other-than-temporary impairments guidance more operational and to improve the presentation of other-than-temporary impairments in the financial statements. This standard replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired debt security until recovery with a requirement that management assert it does not have the intent to sell the security, and it is more likely than not it will not have to sell the security before recovery of its cost basis. The Company adopted the requirements of this standard as of June30, 2009. The adoption of this update to ASC320 did not have a material impact on the Company’sCondensed Consolidated Financial Statements. Effective January1, 2009, the Company adopted FSP No. FAS 141(R)-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies,” (“ASC 805”), which was issued on April1, 2009. This update to ASC 805 applies to all assets acquired and liabilities assumed in a business combination that arise from certain contingencies as defined in this FSP and requires (i)an acquirer to recognize at fair value, at the acquisition date, an asset acquired or liability assumed in a business combination that arises from a contingency if the acquisition-date fair value of that asset or liability can be determined during the measurement period otherwise the asset or liability should be recognized at the acquisition date if certain defined criteria are met; (ii)contingent consideration arrangements of an acquiree assumed by the acquirer in a business combination be recognized initially at fair value; (iii)subsequent measurements of assets and liabilities arising from contingencies be based on a systematic and rational method depending on their nature and contingent consideration arrangements be measured subsequently in accordance with the provisions of ASC 805; and (iv)disclosures of the amounts and measurement basis of such assets and liabilities and the nature of the contingencies. The adoption of the requirements under this update to ASC 805 did not have an impact on the Condensed Consolidated Financial Statements. 11 Index On January1, 2009, the Company adopted SFASNo.160, Non-controlling Interests in Condensed Consolidated Financial Statements— an amendment of ARB 51 (“ASC810”). This update to ASC810 amends Accounting Research BulletinNo.51, Condensed Consolidated Financial Statements (which is codified in ASC 810), to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. This standard defines a non-controlling interest, sometimes called a minority interest, as the portion of equity in a subsidiary not attributable, directly or indirectly, to a parent. This update to ASC810 requires, among other items, that a non-controlling interest be included in the consolidated balance sheet within equity separate from the parent’s equity; consolidated net income to be reported at amounts inclusive of both the parent’s and non-controlling interest’s shares and, separately, the amounts of consolidated net income attributable to the parent and non-controlling interest all on the consolidated statement of operations; and if a subsidiary is deconsolidated, any retained non-controlling equity investment in the former subsidiary be measured at fair value and a gain or loss be recognized in net income based on such fair value. The result of the adoption of the requirements under this update to ASC 810 is included in these Condensed Consolidated Financial Statements and did not have a material impact. In June2008, the FASB issued FASB Staff Position (“FSP”) No.EITF03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities (“ASC 260”). This update to ASC 260 states that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.The Company adopted the requirements of this standard as of January 1, 2009. The adoption to this update to ASC 260 did not have an impact on the Company’s Condensed Consolidated Financial Statements. In May2008, the FASB issued FSP No.APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement) (“ASC 470”). Under the new rules for convertible debt instruments that may be settled entirely or partially in cash upon conversion, an entity should separately account for the liability and equity components of the instrument in a manner that reflects the issuer’s economic interest cost. The effect of the new rules for the convertible debt is that the equity component would be included in the paid-in-capital section of stockholders’ equity on the consolidated balance sheet and the value of the equity component would be treated as original issue discount for purposes of accounting for the debt component of the convertible debt instruments. The Company adopted the requirements of this standard as of January 1, 2009.The adoption of this update to ASC 470 did not have a material impact on the Company’s Condensed Consolidated Financial Statements. In April2008, the FASB issued FSP No.FAS142-3, Determination of the Useful Life of Intangible Assets (“ASC 350”).This update to ASC 350 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under ASC 350, Goodwill and Other Intangible Assets in order to improve the consistency between the useful life of a recognized intangible asset under ASC 142 and the period of expected cash flows used to measure the fair value of the asset under ASC 805 Business Combinations (“ASC 805”), and other GAAP. The Company adopted the requirements of this standard as of January 1, 2009.The adoption of this update to ASC 350 did not have a material impact on the Company’s Condensed Consolidated Financial Statements. 12 Index In March2008, the FASB issued SFASNo.161, Disclosures about Derivative Instruments and Hedging Activities— an amendment of FASB Statement No.133 (“ASC 815”). This update to ASC 815 requires enhanced disclosures about an entity’s derivative and hedging activities, including (i)how and why an entity uses derivative instruments, (ii)how derivative instruments and related hedged items are accounted for and (iii)how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. The Company adopted the requirements of this standard as of January 1, 2009.The adoption of this update to ASC 815 did not have an impact on the Company’s Condensed Consolidated Financial Statements. In December2007, the FASB issued SFASNo.141(R), Business Combinations (“ASC 805”). This update to ASC 805 replaces SFASNo.141, Business Combinations, and retains the fundamental requirements in SFASNo.141, including that the purchase method be used for all business combinations and for an acquirer to be identified for each business combination. This standard defines the acquirer as the entity that obtains control of one or more businesses in the business combination and establishes the acquisition date as the date that the acquirer achieves control instead of the date that the consideration is transferred. This update to ASC 805 requires an acquirer in a business combination, including business combinations achieved in stages (step acquisition), to recognize the assets acquired, liabilities assumed, and any non-controlling interest in the acquiree at the acquisition date, measured at their fair values at that date, with limited exceptions. It also requires the recognition of assets acquired and liabilities assumed arising from certain contractual contingencies as of the acquisition date, measured at their acquisition-date fair values. The Company adopted the requirements of this standard as of January 1, 2009. The adoption of this update to ASC320 did not have an impact on the Company’s Condensed Consolidated Financial Statements as it has not yet completed a business acquisition since that date. Note 5.Stock-Based Compensation The Company accounts for its stock based compensation in accordance with ASC 718 Stock Compensation (ASC 718). The Company uses the Black-Scholes-Merton option pricing model to estimate fair value. The Black-Scholes-Merton option pricing model requires the Company to estimate key assumptions such as expected life, volatility, risk-free interest rates and dividend yield to determine the fair value of share-based awards, based on both historical information and management’s judgment regarding market factors and trends. The Company recognizes the share-based compensation expense over the period that the awards are expected to vest, net of estimated forfeiture rates. If the actual forfeitures differ from management estimates, additional adjustments to compensation expense are recorded. The Company accounts for stock-based compensation awards granted to non-employees and consultants by determining the fair value of the awards granted at either the fair value of the consideration received or the fair value of the equity instruments issued, whichever is a more reliably measurable. If the fair value of the equity instruments issued is used, it is measured using the stock price and other measurement assumptions as of the earlier of (1) the date at which a commitment for performance by the counterparty to earn the equity instruments is reached or (2) the date at which the counterparty’s performance is complete. The expense of stock awards issued to consultants or other third parties are recognized over the term of service. In the event services are terminated early or no specific future performance is required by the Company, the entire amount is expensed. 13 Index Stock-based compensation expenses consisted of the following for the three months ended March 31: (unaudited) Consultants $ $ Directors Executive Officer and Employees Total stock-based compensation expense $ $ The following weighted average assumptions used in valuing options granted for the three months ended March 31: Expected volatility % % Risk-free interest rate % % Expected life (in years) Weighted average fair value of options granted $ $ Expected dividends — — Forfiture Rate 5-10
